Mr. Justice Scott delivered the opinion of the Court: This was a prosecution for selling spirituous liquors to a minor. Plaintiff in error was indicted by the name of John Ammon. When arraigned, he filed a plea in abatement, duly verified by his affidavit, setting forth that he was named and called John Amann, and that he had never been named and called John Ammon. On its own motion, the court ordered this plea to be stricken from the files, which was done. The defendant excepted to the action of the court, and has preserved his exception in the record in due form. A trial was then had, which resulted in a verdict of guilty. Motions for a new trial and in arrest of judgment having been overruled, the accused was sentenced to imprisonment in the county jail for a period of ten days, and adjudged to pay a fine of $20, together with the costs of prosecution. It was error in the court, of its own motion, or for any cause appearing in the record, to strike defendant’s plea in abatement from the files. It was good in form and in substance, and he was therefore entitled to have the issue tendered thereby tried by a jury, or otherwise disposed of according to law. For the error indicated the judgment will be reversed and the cause remanded. Judgment reversed.